I am of the opinion that appellee's counter proposition is the law of this case:
"The defense of `independent contractor' does not apply to work done or material furnished under contracts for public work for the state, county or municipality."
The statute quoted in the majority opinion has the effect to make the original contractors primarily liable. The record does not disclose whether the bond required by this statute was executed or not, but it being mandatory it will be presumed that the officials of the county did their duty in the absence of proof. Lion Bonding Co. v. Trussed Con. Steel Co. (Tex. Civ. App.) 204 S.W. 1176. Jones on Evidence, vol. 1, § 46, p. 232.
Since, for the purpose of the principal involved, the bond has been executed, the defendants, being original contractors, may be sued without joining the sureties, and without mentioning the bond.
If defendants had a defense provided by this act, they should plead and prove it. Fennell v. Portland Cement Co. (Tex. Civ. App.) 209 S.W. 796.
Since no lien can attach, contractors are put upon notice by this act that they are primarily liable to materialmen and laborers, and should not be permitted to dodge liability by hiding behind independent irresponsible subcontractors.